COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      FMC Technologies, Inc. v. Richard Murphy and Dril-Quip, Inc.

Appellate case number:    01-21-00455-CV

Trial court case number: 2020-63081

Trial court:              127th District Court of Harris County

         On May 9, 2022, appellant, FMC Technologies, Inc., filed an Unopposed Motion for
Leave to File Appellant’s Brief Under Seal. Appellant explained in its motion that it had already
filed a redacted brief, and that it seeks to file an unredacted brief under seal.
       Appellant’s motion is granted.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually 

Date: June 7, 2022